Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13, in the reply filed on November 7, 2022 is acknowledged.

Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 7, 2022.

Therefore, after the election claims 14-20 are withdrawn, and claims 1-13 are pending for examination as filed December 19, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 2, in “low vapor plasma spray”,  the term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be unclear how much vapor has to be present to be “low” as compared to “average” or “high”.  For the purpose of examination, any plasma spray process can be considered “low vapor”, but applicant should clarify what is intended, without adding new matter.
Claim 12, lines 1-2, as to the volume ratio greater than “about 10”, it is unclear what is the ratio based on.  Is this intended to mean a greater than 10:1 ratio of continuous porosity of the silicon coat to continuous porosity of the bond coat?  For the purpose of examination, it is understood that this is what is intended, but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 6299988) in view of Watabe et al (US 2009/0145686) and Hay et al (US 5004544), EITHER alone OR further as evidenced by Baldwin et al (US 2018/0106154).
Claims 1, 2, 4, 11, 13: Wang provides a method comprising depositing a silicon layer/coat to form an intermediate coat (which can be considered a bond coat as connecting the substrate and a barrier coating, and also gives a longer coating life span, note column 5, lines 1-25) (abstract, column 2, lines 45-68, column 4, lines 15-25, column 6, lines 1-10). The silicon coat can be considered porous since gas is understood to pass through the coating, but it is desired for the final coating porosity to be low to prevent/lower permeation of oxygen to the substrate (although a low rate, diffusivity of oxygen occurs, note column 3, lines 1-25, column 4, lines 20-40).  It is further taught that it is desirable to provide a refractory second phase to the silicon coating, where the refractory can be a ceramic phase of silicon based ceramic of silicon nitride (Si3N4) (as desired by claim 13 as the formed ceramic phase), to allow the coating to withstand a higher temperature, where the volume percent of silicon nitride is desirably about 20 volume % or less (note column 5, lines 25-40), so the silicon would be the bulk phase of the resulting intermediate/bond coat.
As to providing the silicon nitride ceramic phase in the silicon coat by introducing a reactive gas (desired to be ammonia or nitrogen gas by claim 4) into pores of a porous silicon coat, and reacting the gas with silicon adjacent the pores to form the ceramic phase (silicon nitride) and reduce a porosity of the porous silicon coat, and where a temperature of the reactive gas is greater than about 1000 degrees C, such as greater than about 1100 and less than about 1450 degrees C (as desired by claim 2), and where the density of the bond cat is greater than a density of the porous silicon coat (claim 11):
Watabe describes how a porous layer can be provided of silicon, and furthermore after the porous silicon layer is provided, the silicon skeleton can be expanded by heating the porous layer in the presence of nitriding gas (forming silicon nitride), such that the skeleton volume is increased and the porosity becomes smaller than the porous silicon layer alone to help prevent permeation of oxygen through the expanded layer (note 0011-0015, 0022, 0060-0064).
Hay further describes how an applied silicon layer can be nitrided by subjecting the layer to nitrogen or ammonia gas/atmosphere at a temperature and for a sufficient time to convert the silicon to silicon nitride (note column 2,lines 10-25 and 40-50), where the exposure is at high temperatures, and the gas contacts the silicon to convert the silicon to silicon nitride in a vapor phase reaction, where the conversion occurs over time (note column 4, lines 1-50), and thus it would be understood that the amount of silicon converted to silicon nitride is optimizable based on the amount of time of reaction, and where an exemplary temperature of reaction is 1400 degrees C, where it is noted that the nitridation reaction gives a volume increase, shrinking the pore size of the layer of silicon metal (note column 5, lines 10-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to provide the silicon layer with the silicon nitride ceramic phase by providing a porous layer of silicon as the bulk phase of the bond coat and introducing a reactive gas of nitrogen or ammonia into pores of the porous silicon coat such that the reactive gas reacts with the silicon adjacent the pores (so contacted with the reactive gas) to form a silicon nitride ceramic phase of the bond coat and reduce porosity of the porous silicon coat, and where the temperature of the reactive gas is 1400 degrees C, for example, and continuing the reaction until the desired amount of silicon nitride is provided as suggested by Watabe and Hay to give a predictably acceptable forming of such a desired layer of silicon with silicon nitride phase, since Wang indicates the desirability of providing a silicon intermediate/bond coat with a bulk phase of silicon and a smaller phase of silicon nitride, and Watabe describes how to provide a silicon coating with a silicon nitride formed in the coating, a porous silicon coating can be provided and where the coating is exposed to a reactive gas to react the silicon skeleton of the coating (so understood to include in the pores) with the gas at high temperature to form expanded silicon nitride which reduces the pore size and permeability of the coating (which would give the desired low permeability of the coating of Wang), and Hays further indicates to provide reactive gas of nitrogen or ammonia to react with a silicon layer by contact with the silicon to form silicon nitride, where the reaction can be at high temperature such as 1400 degrees C (which would give a gas temperature at least suggested to be at this temperature) and would occur over time, allowing the desired amount of silicon nitride to be formed.  The use of nitrogen or ammonia gas gives the desired reactive gas of claim 4.  The use of a temperature of 1400 degrees C gives temperatures in the range of claims 1 and 2.  With the reduced pore size as discussed above and expanded volume of the coating, the density of the bond coat with silicon and silicon nitride would be greater than a density of the initial porous silicon coat as desired by claim 11.
Optionally, further as evidenced by Baldwin, Baldwin further evidences that the silicon coating of Wang (US 6,299,988) can be considered as a bond coat, describing this coating as a bond coat (note 0036), and thus Wang can be considered as providing a silicon based bond coat.
Claim 3: As to heat treating the reactive gas and porous silicon coat, since Hays indicates to provide a temperature of 1400 degrees C for an extended period of time for covert silicon to silicon nitride (note column 5, lines 10-25), the gas and porous silicon coat can also be considered as being subjected to a heat treatment.  Additionally, Wang describes heat treatment for testing to the formed coating (note column 6, lines 1-25), which would heat treat the silicon coating and any reactive gas remaining present.
Claim 5: Wang would further teach that a barrier coating can be deposited on the intermediate/bond coat (note column 5, lines 1-10, column 6, lines 25-35).
Claim 6: As to depositing a barrier coating on the intermediate/bond coating, Wang would teach that a barrier coating can be deposited on the intermediate/bond coat of silicon (note column 5, lines 1-10, column 6, lines 25-35).  Furthermore, as to depositing this coating prior to introducing the reactive gas, where the barrier coating is porous, Wang would at least suggest that the barrier coating would have porosity, since it is indicated that oxygen diffuses through the barrier coatings fairly rapidly (note column 1, lines 35-55).  Furthermore, Watabe describes how a top layer (heat generating layer) can be applied over porous silicon and then gas is diffused through that layer to provide the reactive gas contact with the porous silicon layer (0065).   Therefore, it would have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention using the process of Wang in view of Watabe and Hay, EITHER alone or further as evidenced by Baldwin that the barrier layer would be predictably and acceptably provided before the reactive gas provided, since Wang would suggest that the barrier layer can be permeable to gas and Watabe would indicate how a top layer can be provided over the porous silicon layer before the reactive gas applied.
Claim 9: Wang would indicate that the silicon coating can be provided with silicon metal (elemental silicon) (note column 2, lines 55-60), and Watabe describes using simply silicon (0015), and Hays also describes using silicon metal (note column 2, lines 40-45).  Wang also indicates silicon alloys can be applied (column 2, lines 50-68).
Claim 10: As to the volume % of the ceramic phase, Wang would indicate having less than 20 volume % of the ceramic phase (note column 5, lines 30-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the ceramic phase, giving an amount in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 12: As to the volume ratio of continuous porosity  of the porous silicon coat to the bond coat with silicon and silicon nitride, since as discussed for claim 1 above, the desire is to expand the volume of the coating/reduce porosity, and have less permeability of gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of expansion and porosity reduction, and this would give a volume ratio in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Watabe and Hay, EITHER alone OR further as evidenced by Baldwin as applied to claims 1-6 and 9-13 above, and further in view of Kirby et al (US 2011/0027559).
Claim 7: As to the method of depositing the porous silicon coating, Wang describes that thermal spraying can be used (column 5, lines 5-10), but does not give the specific form.
Kirby describes how a silicon bond coat can be conventionally provided using air plasma spray (note 0081, 0085), understood to be porous (noting the holes/porosity shown in layer 100, figure 2, 0085), and further since it is the same process indicated as giving a porous silicon layer as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Watabe and Hay, EITHER alone OR further as evidenced by Baldwin to apply the porous silicon coating by air plasma spray as suggested by Kirby with an expectation of predictably acceptable results, since Wang indicates that the silicon coat can be applied by thermal spraying, and Kirby would describe applying a silicon bond coat by the thermal spray method of air plasma spraying, which is understood to provide a porous coating as discussed above.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Watabe and Hay, EITHER alone OR further as evidenced by Baldwin as applied to claims 1-6 and 9-13 above, and further in view of Shim et al (US 2017/0313627).
Claim 7: As to the method of depositing the porous silicon coating, Wang describes that thermal spraying or other methods can be used (column 5, lines 5-10), but does not give the specific form.
Shim describes how a silicon bond coat can be conventionally provided using plasma spray or electrophoretic deposition (note 0044), understood to be porous since they are the same processes indicated as giving a porous silicon layer as claimed (note plasma spraying understood to read on the claimed low vapor plasma spray as discussed in the 35 USC 112 rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Watabe and Hay, EITHER alone OR further as evidenced by Baldwin to apply the porous silicon coating by (low vapor) plasma spray or electrophoretic deposition as suggested by Shim with an expectation of predictably acceptable results, since Wang indicates that the silicon coat can be applied by thermal spraying or other method, and Shim would describe applying a silicon bond coat by the thermal spray method of plasma spraying or electrophoretic deposition, which are understood to provide a porous coating as discussed above.
Claim 8: As to the method of depositing the porous silicon coating, Wang describes that thermal spraying or other methods can be used (column 5, lines 5-10), but does not give the specific form.
Shim describes how a silicon bond coat can be conventionally provided using slurry deposition (note 0044), understood to be porous since they are the same processes indicated as giving a porous silicon layer as claimed.  Shim also describes how silicon bond coats can also be mixed with other constituents, such as mullite (0044).  Shim also describes how a slurry deposition can be provided by providing a slurry composition with carrier materials of solvents and particles of the material to be applied, where multiple different particle materials can be provided, where the slurry would be applied to the substrate and dried (note 0023, 0037, 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Watabe and Hay, EITHER alone OR further as evidenced by Baldwin to deposit the porous silicon coat using a slurry comprising silicon metal and mullite, for example, where the mullite forms a second ceramic phase different from the first ceramic phase of silicon nitride as suggested by Shim with an expectation of providing a desirable bond coating, since Wang indicate a range of deposition methods can be used, and Shim describes that slurry deposition can be used to deposit a silicon bond coat, and this can also contain mullite, and describes how slurry deposition with multiple materials can be described using particle of the material to be deposited as discussed above.

Tulyani et al (US 2010/0119718) also notes a silicon bond coat can have silicon nitride present (note 0021, claim 29). Kirby et al (US 2018/0194694) also notes silicon bond coats can contain silicon nitride, for example (note 0039, claim 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718